—Order, Supreme Court, New York County (Herman Cahn, J.), entered August 12, 1992, which denied plaintiff’s motion for a default judgment pursuant to CPLR 3215, unanimously affirmed, with costs.
Plaintiff has not complied with the requirements of service of process by mail pursuant to CPLR 312-a. He failed to enclose requisite statements of service, an acknowledgement for defendant’s subscription and a stamped return envelope. Service was never completed and the action was never properly commenced. Accordingly, plaintiffs motion was properly *116denied. Concur — Sullivan, J. P., Ross, Kassal, Rubin and Nardelli, JJ.